Exhibit 10.9

MASTECH HOLDINGS, INC.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT, is made as of the date set forth on Schedule A
hereto (the “Grant Date”) by and between Mastech Holdings, Inc., a Pennsylvania
corporation (the “Corporation”), and the person named on Schedule A hereto (the
“Grantee”).

WHEREAS, Grantee is a valuable employee of the Corporation or one of its
subsidiaries (each, an “Affiliate”) and the Corporation considers it desirable
and in its best interest that Grantee be given an inducement to acquire a
proprietary interest in the Corporation and an incentive to advance the
interests of the Corporation by granting the Grantee restricted shares of common
stock, par value $.01 per share, of the Corporation (the “Stock”); and

WHEREAS, the Corporation has adopted the 2008 Stock Incentive Plan (the “Plan”),
under which the Corporation may grant restricted shares of Stock (the
“Restricted Shares”) to key employees of the Corporation subject to restrictions
set forth in the Plan and this Restricted Stock Agreement (this “Agreement”).

NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that as of the Grant Date, the Corporation hereby grants Grantee the number of
Restricted Shares set forth on Schedule A hereto, representing authorized and
unissued Stock, upon the terms and conditions set forth in the Plan and this
Agreement.

SECTION 1: Stock Award

1.1 Subject to the terms and conditions set forth herein and the terms of the
Plan, and in order to provide an additional incentive for Grantee, as a key
employee, to work for the long-range success of the Corporation, the Corporation
hereby awards to Grantee the number of Restricted Shares set forth on Schedule A
hereto.

SECTION 2: Restrictions on Transfer

2.1 The Restricted Shares awarded hereunder or any interest therein may not be
sold, transferred, assigned, pledged or otherwise disposed of (any such action
being hereinafter referred to as a “Disposition” of the Restricted Shares) by
the Grantee until such time as the restrictions lapse with respect to such
Restricted Shares pursuant to Sections 3.1 or 3.2 hereof, and any attempt to
make such a Disposition shall be null and void and result in the immediate
forfeiture and return to the Corporation, without consideration of any
Restricted Shares as to which restrictions on Disposition shall at such time be
in effect.

2.2 Grantee agrees that a restrictive legend in substantially the following form
may be placed on the certificate or book-entry account representing the
Restricted Shares awarded hereunder:

“The sale, transfer, assignment, pledge or other disposition of the shares
represented by this certificate is subject to the restrictions set forth in the
Mastech Holdings, Inc. 2008 Stock Incentive Plan and in the Restricted Stock
Agreement, copies of each of which are available for inspection at



--------------------------------------------------------------------------------

the principal office of Mastech Holdings, Inc. No such transaction shall be
recognized as valid or effective unless there shall have been compliance with
the terms and conditions of such Agreement.”

2.3 Grantee hereby authorizes the Corporation or its agents to retain custody of
the certificates or book-entry account representing the Restricted Shares
awarded hereunder until such time as the restrictions on Disposition lapse. As
soon as practicable after the date on which restrictions on Disposition of any
Restricted Shares lapse, the Corporation will cause to be delivered to Grantee
(which delivery may be by the Corporation’s interoffice mail or by the U.S. mail
at the last address for Grantee then indicated in the Corporation’s records)
certificates for such Restricted Shares registered in the name of Grantee with
the restrictive legend described in Section 2.2 hereof removed, or credit such
Restricted Shares to a book-entry account in the Grantee’s name.

2.4 Grantee understands that the transfer agent for the Stock will be instructed
to effect transfers of the Restricted Shares awarded hereunder only upon
satisfaction of the conditions set forth herein and in the Plan.

SECTION 3: Lapse of Restrictions and Forfeiture of Restricted Shares

3.1 If Grantee remains continuously employed by the Corporation through the
close of business on the vesting dates as set forth in Schedule A, the
restrictions on such Restricted Shares shall lapse and Grantee shall receive
such Restricted Shares free of the restrictions on Disposition set forth in
Section 2.1 hereof.

3.2 Notwithstanding Section 3.1 hereof, the restrictions on Disposition of the
Restricted Shares set forth in Section 2.1 hereof shall lapse immediately upon
termination of Grantee’s active employment with the Corporation, prior to
vesting, if such termination is by reason of (i) Grantee’s death or
(ii) Grantee’s disability (covered by a long-term disability plan of the
Corporation or an Affiliate then in effect).

3.3 Upon the effective date of a termination of Grantee’s employment with the
Corporation for any reason not specified in Section 3.2 above, all Restricted
Shares then subject to restrictions on Disposition shall immediately be
forfeited and returned to the Corporation without consideration or further
action being required of the Corporation. For purposes of the immediately
preceding sentence, the effective date of Grantee’s termination shall be the
date upon which Grantee ceases to perform services as an employee of the
Corporation or any of its subsidiaries, including accrued vacation and severance
time.

SECTION 4: Miscellaneous

4.1 Notwithstanding any other provision of this Agreement, Grantee hereby agrees
to take any action, and consents to the taking of any action by the Corporation,
with respect to the Restricted Shares awarded hereunder necessary to achieve
compliance with applicable laws or regulations in effect from time to time. Any
determination by the Compensation Committee of the Board of Directors of the
Corporation (the “Committee”) with respect to the need for any action in order
to achieve such compliance with laws or regulations shall be final, binding and
conclusive.

 

-2-



--------------------------------------------------------------------------------

The Corporation shall in no event be obligated to register any securities
pursuant to the Securities Act of 1933 (as the same shall be in effect from time
to time) or to take any other affirmative action in order to cause the award of
Restricted Shares under the Plan, the lapsing of restrictions thereon or the
delivery of certificates therefore to comply with any law or regulation in
effect from time to time.

4.2 Grantee shall be advised by the Corporation or an Affiliate as to the amount
of any federal, state, local or foreign income or employment taxes required to
be withheld by the Corporation or such Affiliate on the compensation income
resulting from the award of, or lapse of, restrictions on the Restricted Shares.
Grantee shall pay any taxes required to be withheld directly to the Corporation
or any Affiliate in cash upon request; provided, however, that where the
restrictions on Disposition set forth in Section 2.1 hereof have lapsed Grantee
may satisfy such obligation in whole or in part by requesting the Corporation in
writing to withhold from the Restricted Shares otherwise deliverable to Grantee
or by delivering to the Corporation shares of the Grantee’s Stock having a Fair
Market Value, as defined in the Plan, on the date as of which such taxes are
calculated, equal to the amount of the aggregate minimum statutory withholding
tax obligation to be so satisfied. Grantee understands that the Company is not
obligated to deliver the Restricted Shares unless and until Grantee shall have
satisfied any obligation for withholding taxes with respect thereto as provided
herein.

4.3 Grantee hereby indemnifies the Corporation and holds it harmless from and
against any and all damages or liabilities incurred by the Corporation
(including liabilities for attorneys’ fees and disbursements) arising out of any
breach by Grantee of this Agreement, including, without limitation, any
attempted Disposition in violation of Section 2.1 hereof.

4.4 Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of the Corporation or affect any right which the Corporation may
have to terminate the employment of such Grantee.

4.5 This Agreement is subject in all respects to the terms of the Plan, as
amended and interpreted from time to time by the Plan Administrator; provided,
however, that no alteration, amendment, revocation or termination of the Plan
shall, without the written consent of Grantee, adversely affect the rights of
Grantee with respect to the Restricted Shares. Should there be any inconsistency
between the provisions of this Agreement and the terms and conditions of the
Plan, the provisions in the Plan shall govern.

4.6 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.

[remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MASTECH HOLDINGS, INC.

By:

 

GRANTEE

 

 

-4-



--------------------------------------------------------------------------------

Schedule A

 

1. Grantee:                                                      

 

2. Grant Date:                                                      

 

3. Number of Restricted Shares covered by the grant:
                                                 

 

4. Time restrictions / vesting schedule:
                                                 

 

 

Initials of Authorized Officer of MASTECH HOLDINGS, INC.

 

Grantee’s Initials

 

-5-